       Case 17-32186 Document 1256 Filed in TXSB on 08/08/19 Page 1 of 34



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

IN RE:                                                         CASE NO.: 17-32186

UPLIFT RX, LLC 1                                               CHAPTER 11

     Debtor(s).                                                Jointly Administered


                    ORDER CONFIRMING AMENDED JOINT PLAN OF
                 LIQUIDATION UNDER CHAPTER 11 OF THE BANKRUPTCY
                 CODE OF UPLIFT RX, LLC AND ITS DEBTOR AFFILIATES

        On August 5, 2019, the Bankruptcy Court2 held the a continued Confirmation Hearing to

consider confirmation of the Amended Joint Plan of Liquidation Under Chapter 11 of the

Bankruptcy Code of Uplift Rx, LLC and Its Debtor Affiliates [Doc. No. 1124] as supplemented

by the Plan Supplement [Doc. No. 1153] (and as further supplemented, amended, or modified,

the “Plan”), filed by the above-captioned Debtors by and through their duly appointed Chapter

11 Trustee, Ronald Glass (the “Debtors” and the “Trustee,” respectively).

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Uplift Rx, LLC (9306); Belle Pharmacy, LLC (0143); Alliance Medical Holdings, LLC
(5945); Geneva Pharmacy, LLC (1929); Ohana Rx, LLC (1722); Benson Pharmacy, Inc. (6606); Kendall Pharmacy,
Inc. (0825); Richardson Pharmacy, LLC (9566); Innovative Rx, LLC (9986); Charleston Rx, LLC (5852); On Track
Rx, LLC (9021); Uinta Rx, LLC (7157); Goodman Pharmacy, LLC (9373); BrooksideRx, LLC (5927); Osceola
Clinic Pharmacy, LLC (4886); Oak Creek Rx, LLC (9722); Waverly Pharmacy, LLC (7342); Newton Rx, LLC
(9510); Lone Peak Rx, LLC (5973); Improve Rx, LLC (9120); New Jersey Rx, LLC (0035); Berkshire Pharmacy,
LLC (9197); Health Saver Rx, LLC (7810); Best Rx, LLC (0346); Delaney Pharmacy, LLC (7497); New Life
Pharmacy, LLC (8292); Skyline Health Services, LLC (6876); Stonybrook Pharmacy, LLC (7700); Woodward
Drugs, LLC (2385); Bridgestone Pharmacy, LLC (5294); Brookhill Pharmacy, LLC (5296); Burbank Pharmacy,
LLC (5227); Canyons Pharmacy, LLC (1744); Cheshire Pharmacy, LLC (6370); Conoly Pharmacy, LLC (0367);
Cottonwood Pharmacy, LLC (5131); Galena Pharmacy, LLC (0672); Garnett Pharmacy, LLC (6505); Hawthorne
Pharmacy, LLC (5345); Hazelwood Pharmacy, LLC (1088); Medina Pharmacy, LLC (8987); Raven Pharmacy, LLC
(5671); Glendale Square Rx, Inc. (1022); Lockeford Rx, Inc. (1853); Pinnacle Pharmacy Solutions, LLC (9760);
Riverfront Rx, LLC (7152); Riverbend Prescription Services, LLC (1862); Raven Pharmacy Holdings, LLC (2464);
Bridgestone Pharmacy Holdings, LLC (2840); Crestwell Pharmacy Holdings, LLC (1503); Galena Pharmacy
Holdings, LLC (8609); Geneva Rx Holdings, LLC (8247); Hawthorne Rx Holdings, LLC (9531); Woodward Rx
Holdings, LLC (2173); Philadelphia Pharmacy Holdings, LLC (8526); Health Rx Holdings, LLC (0909); Canyon
Medical, LLC (4915); Alliance Medical Administration, Inc. (2899); Ollin Pharmaceutical, LLC (9815); Alta
Distributors, LLC (7407); Eat Great Café, LLC (2314); Alliance Health Networks, LLC (1815) . The Debtors’
mailing address is Uplift Rx, LLC, 15462 FM 529, Houston, TX 77095.

2
 Capitalized terms used but not defined herein shall have the meaning given to them in the Plan and Disclosure
Statement (as such terms are defined in this Order).


11244599v.2
      Case 17-32186 Document 1256 Filed in TXSB on 08/08/19 Page 2 of 34



       On April 15, 2019, the Debtors filed their Amended Disclosure Statement, Pursuant to 11

U.S.C. § 1125, for Chapter 11 Plan of Liquidation of Uplift Rx, LLC and its Affiliated Debtors

[Doc. No. 1085] (“Disclosure Statement”). On June 10, 2019, the Debtors filed their Amended

Joint Plan of Liquidation Under Chapter 11 of the Bankruptcy Code of Uplift Rx, LLC and Its

Debtor Affiliates [Doc. No. 1124].

       On April 25, 2019, the Bankruptcy Court entered its Order Granting Debtors’

Emergency Motion to Establish Administrative and Priority Claims Bar Dates [Doc. No. 1093]

(the “Bar Date Order”), which among other things: (a) established 30 days after the Effective

Date of the Plan as the deadline to file any claim for fees and costs by a professional advisor

retained by the Debtors, the Trustee, or the Official Committee of Unsecured Creditors in these

cases (“Professional Fee Claim,” “Professional Fee Claims Bar Date,” and the “Committee,”

respectively); and (b) established June 27, 2019 as the deadline to file a claim seeking, pursuant

to Bankruptcy Code § 503(b) or otherwise, a higher or superior priority than that of a general

unsecured creditor (the “Administrative and Priority Claims Bar Date”) except for (i)

Professional Fee Claims, (ii) Administrative Claims incurred and paid by the Debtors in the

ordinary course of business on and after such Debtor’s Petition Date, (iii) Administrative Claims

that have been allowed by Court order prior to April 25, 2019, (iv) fees payment by the Debtors

pursuant to 28 U.S.C. § 1930 or any interest accruing thereto, or (v) claims that are entitled to

priority pursuant to 11 U.S.C. § 507(a)(8)).

       On June 7, 2019, the Bankruptcy Court entered its Order Approving Disclosure

Statement and the Form and Manner of Services Related Thereto; (II) Setting Dates for the

Objection Deadline and Hearing Relating to Confirmation of the Plan; and (III) Authorizing

Related Relief [Doc. No. 1118] (“Disclosure Statement Order”).         Among other things, the



                                                2
        Case 17-32186 Document 1256 Filed in TXSB on 08/08/19 Page 3 of 34



Disclosure Statement Order approved, on a final basis, the Debtors’ Disclosure Statement and

scheduled the Confirmation Hearing for July 11, 2019 (the “Confirmation Hearing”).

        On June 27, 2019, the Debtors filed its Plan Supplement [Doc. No. 1153] (“Plan

Supplement”), which included a form of the Liquidating Trust Agreement (as the same may be

modified, supplemented or amended, the “Liquidating Trust Agreement”), and designated Mark

Shapiro as the Liquidating Trustee (“Liquidating Trustee”).

        On July 11, 2019, the Bankruptcy Court continued to Confirmation Hearing to August 5,

2019.

        In support of Confirmation of the Plan, the Debtors filed, among other things, the

Declaration of Voting Agent Regarding Solicitation and Tabulation of Votes in Connection with

the Debtors’ First Amended Joint Plan of Liquidation, Pursuant to Chapter 11 of the Bankruptcy

Code [Docket No. 1161] (the “BMC Declaration" of the “Balloting Agent”).             The BMC

Declaration was later amended to reflect additional late filed ballots accepted by the Court as

reflected in the Notice of Filing Projected Amended Ballot Tabulation filed on August 5, 2019

(Doc. No. 1230).

        Based upon the Bankruptcy Court's review of, among other things, (i) the Plan, (ii) the

Plan Supplement, including the Liquidating Trust Agreement, (iii) the BMC Declaration, (iv)

objections to Confirmation of the Plan, the Debtors’ responses to the same, and settlements

announced on the record at the Confirmation Hearing in connection with same, (v) exhibits

admitted and other evidence presented or proffered at the Confirmation Hearing, (vi)

representations and arguments of counsel at the Confirmation Hearing, (vii) the docket of the

Bankruptcy Case, and (viii) other relevant factors affecting these Bankruptcy Cases, the

Bankruptcy Court makes the following findings of fact and conclusions of law, and issues this



                                               3
       Case 17-32186 Document 1256 Filed in TXSB on 08/08/19 Page 4 of 34



Confirmation Order.

                      FINDINGS OF FACT AND CONCLUSIONS OF LAW3

                                           Jurisdiction and Venue

        A.         Jurisdiction; Venue; Core Proceeding. The Bankruptcy Court has jurisdiction

over this Case pursuant to 28 U.S.C. §§157 and 1334. Venue in the Bankruptcy Court is proper

under 28 U.S.C. §§1408 and 1409. The Debtors are and were qualified to be debtors under

Bankruptcy Code §109. This matter constitutes a core proceeding under 28 U.S.C. §157(b)(2),

including those proceedings set forth in subsections (b)(2)(A), (B), (G), (I), (K), (L), (M), and

(O), and the Bankruptcy Court has exclusive jurisdiction to determine whether the Plan complies

with the applicable provisions of the Bankruptcy Code and should be confirmed.

                                   Notice, Solicitation and Acceptance

        B.         Service of Solicitation Materials and Notices.             As evidenced by certificates of

service filed on the docket of these Bankruptcy Cases, all appropriate pleadings, notices, and

Ballots were transmitted, mailed, and served to the extent required by the Disclosure Statement

Order and Bankruptcy Rule 3017(d). The Balloting Agent mailed, by first class mail, either in

paper form or on a compact disc: (a) a copy of the Disclosure Statement Order; (b) a copy of the

Disclosure Statement; (c) a copy of the Plan; (d) a Notice of Confirmation Hearing; (e) an

appropriate Ballot; and (f) a self-addressed return envelope (collectively, the "Solicitation

Package") to Holders of all Claims and Equity Interests.

        C.         Adequate Notice of Confirmation Hearing. In accordance with Bankruptcy



3
  The findings and conclusions set forth in this Confirmation Order, together with any findings of fact and
conclusions of law set forth in the record of the Confirmation Hearing, constitute the Bankruptcy Court’s findings of
fact and conclusions of law pursuant to Federal Rule of Civil Procedure 52, made applicable to these proceedings
pursuant to Bankruptcy Rules 7052 and 9014. To the extent any of the following findings of fact constitute
conclusions of law, they are adopted as such. To the extent any of the following conclusions of law constitute
findings of fact, they are adopted as such.

                                                         4
       Case 17-32186 Document 1256 Filed in TXSB on 08/08/19 Page 5 of 34



Rules 2002, 3018, 3019, 6004, 6006, 9007 and 9014, and the Disclosure Statement Order,

adequate notice of the time for filing objections to Confirmation of the Plan and the

authorizations and transfers contemplated thereby and adequate notice of the Confirmation

Hearing was provided to all holders of Claims and Equity Interests and other parties in interest

entitled to receive such notice under the Bankruptcy Code and the Bankruptcy Rules. No other

or further notice of the Confirmation Hearing or Confirmation of the Plan is necessary or

required.

       D.        Adequate Notice of Plan Supplement. Prior to the Confirmation Hearing, the

Debtors filed the Plan Supplement, including the Liquidating Trust Agreement.                The Plan

Supplement complies with the terms of the Plan, and the filing and notice of the Plan

Supplement was appropriate and complied with the requirements of the Bankruptcy Code and

the Bankruptcy Rules, and no other or further notice is or shall be required. The Debtors are

authorized to modify the Plan Supplement and Liquidating Trust Agreement following entry of

this Confirmation Order in accordance with section 1127 of the Bankruptcy Code.

       E.        Good Faith Solicitation (11 U.S.C. §1125(e)). Based on the record, the Debtors,

the Trustee and their respective employees, managers, members, attorneys, affiliates, agents, and

professionals (including but not limited to their attorneys, financial advisors           accountants,

solicitation agents, and other professionals that have been retained by such parties) (collectively,

the “Plan Parties”) have acted in "good faith" within the meaning of Bankruptcy Code §1125(e)

and in compliance with the applicable provisions of the Bankruptcy Code, the Bankruptcy Rules,

the Disclosure Statement Order and applicable non-bankruptcy law in connection with all of their

respective activities relating to (1) the solicitation of acceptances or rejections of the Plan, (2) the

offer, sale, issuance and distribution of the Liquidating Trust Beneficial Interests under the Plan,



                                                   5
        Case 17-32186 Document 1256 Filed in TXSB on 08/08/19 Page 6 of 34



and (3) their participation in the other activities described in Bankruptcy Code § 1125. For the

avoidance of doubt, the “Plan Parties” do not include any party that is or becomes a defendant in

the New Jersey Actions (as defined below). Votes for acceptance and rejection of the Plan were

solicited in good faith and in compliance with Bankruptcy Code §§ 1125 and 1126, Bankruptcy

Rules 3017 and 3018, the Disclosure Statement, the Disclosure Statement Order, all other

applicable provisions of the Bankruptcy Code and all other applicable rules, laws and

regulations. In addition, all procedures used to distribute the Solicitation Package to holders of

Claims and Equity Interests were fair, and conducted in accordance with the Bankruptcy Code,

the Rules, the Local Rules, and all other applicable rules, laws and regulations. Therefore, the

Plan Parties are entitled to the full protections afforded by Bankruptcy Code § l 125(e).

                               Compliance with Bankruptcy Code § 1129

        F.         The Debtors have satisfied their burden of proof.                     Debtors, as the plan

proponents, have the burden to prove the requirements for confirmation by a preponderance of

the evidence. 4 Based on the findings and conclusions set forth herein, all other pleadings,

documents, exhibits, statements, declarations and affidavits filed in connection with

Confirmation of the Plan and all evidence and arguments made, proffered or adduced at the

Confirmation Hearing, the Debtors have satisfied their burden of proof as to Confirmation of the

Plan, and the Plan satisfies all requirements for confirmation set forth in Bankruptcy Code §

1129.

        G.       Plan Compliance with Bankruptcy Code (11 U.S.C. §1129(a)(1)). The Plan

complies with the applicable provisions of the Bankruptcy Code, thereby satisfying

Bankruptcy Code §1129(a)(l).

4
 See Heartland Fed. Sav. & Loan Ass’n v. Briscoe Enters. (In re Briscoe Enters., Ltd., II), 994 F.2d 1160, 1163-65
(5th Cir. 1993) (recognizing that “preponderance of the evidence is the debtor’s appropriate standard of proof both
under § 1129(a) and in a cram down").

                                                         6
       Case 17-32186 Document 1256 Filed in TXSB on 08/08/19 Page 7 of 34



             a. Plan Compliance with Bankruptcy Code §1122.                    The Plan complies with the

                 classification requirements of the Bankruptcy Code. Classification of claims and

                 interests is governed by Bankruptcy Code §1122, which provides that “a plan may

                 place a claim or interest in a particular class only if such claim or interest is

                 substantially similar to the other claims or interests of such class." 11 U.S.C. §

                 1122(a). This section does not require that claims or interests within a particular

                 class be identical.5 A plan proponent has flexibility in classifying claims, so long

                 as the proponent has some reasonable basis for the classification or the creditor

                 agrees to it.6

             b. Under the Plan, the Claims or Equity Interests within each Class are substantially

                 similar to the other Claims or Equity Interests within that Class. In addition to

                 Administrative Claims, Priority Tax Claims, and Professional Fee Claims, which

                 need not be classified, the Plan classifies Claims and Equity Interests as follows:




5
  In re DRW Property Co., 60 B.R. 505, 511 (Bankr. N.D. Tex. 1986); see also Phoenix Mut. Life Ins. Co. v.
Greystone Ill Joint Venture (In re Greystone 111 Joint Venture), 995 F.2d 1274, 1278-79 (5th Cir. 1991) ("A fair
reading of both subsections [of section 1122] suggests that ordinarily 'substantially similar claims,' those which
share common priority and rights against the debtor's estate, should be placed in the same class").
6
  See In re Jersey City Med. Center, 817 F.2d 1055, 1060-61 (3d Cir. 1987) ("Congress intended to afford
bankruptcy judges broad discretion [under section 1122 of the Bankruptcy Code] to decide the propriety of plans in
light of the facts of each case."). A plan proponent cannot "classify similar claims differently in order to
gerrymander an affirmative vote on a reorganization plan," but there may be good business reasons to support
separate classification. In re Briscoe Enterprises., 994 F.2d at 1167 (quotations omitted); see also In re The
Heritage Org., L.L.C., 375 B.R. 230, 288 (Bankr. N.D. Tex. 2007) ("Substantially similar claims must be classified
together unless some reason, other than gerrymandering, exists for separating them").

                                                        7
   Case 17-32186 Document 1256 Filed in TXSB on 08/08/19 Page 8 of 34



                                                              Entitled
 Class            Designation              Impairment         to Vote

Class 1     Priority Non-Tax Claims        Unimpaired   No (deemed to accept)
Class 2         Zions Bank Claims          Unimpaired   No (deemed to accept)
Class 3      Ad Valorem Tax Claims         Unimpaired   No (deemed to accept)
            RA Health Claim Against
Class 4           Uplift Rx, LLC            Impaired            Yes
            Unsecured Claims against
Class 5       the Corporate Debtors         Impaired            Yes
Class 6           Uplift Rx, LLC            Impaired            Yes
Class 7       Belle Pharmacy, LLC           Impaired            Yes
Class 8      Benson Pharmacy, LLC           Impaired            Yes
Class 9    Bridgestone Pharmacy, LLC        Impaired            Yes
Class 10    Brookhill Pharmacy, LLC         Impaired            Yes
Class 11       Brookside Rx, LLC            Impaired            Yes
Class 12      Canyon Medical, LLC           Impaired            Yes
Class 13       Charleston Rx, LLC           Impaired            Yes
Class 14    Cheshire Pharmacy, LLC          Impaired            Yes
Class 15     Conoly Pharmacy, LLC           Impaired            Yes
Class 16   Cottonwood Pharmacy, LLC         Impaired            Yes
Class 17    Delaney Pharmacy, LLC           Impaired            Yes
Class 18     Galena Pharmacy, LLC           Impaired            Yes
Class 19     Garnett Pharmacy, LLC          Impaired            Yes
Class 20     Geneva Pharmacy, LLC           Impaired            Yes
Class 21    Glendale Square Rx, Inc.        Impaired            Yes
Class 22    Goodman Pharmacy, LLC           Impaired            Yes
Class 23   Hawthorne Pharmacy, LLC          Impaired            Yes
Class 24   Hazelwood Pharmacy, LLC          Impaired            Yes
Class 25      Health Saver Rx, LLC          Impaired            Yes
Class 26        Improve Rx, LLC             Impaired            Yes
Class 27       Innovative Rx, LLC           Impaired            Yes
Class 28     Kendall Pharmacy, LLC          Impaired            Yes
Class 29        Lockeford Rx, Inc.          Impaired            Yes
Class 30       Lone Peak Rx, LLC            Impaired            Yes
Class 31     Medina Pharmacy, LLC           Impaired            Yes
Class 32       New Jersey Rx, LLC           Impaired            Yes
Class 33         Newton Rx, LLC             Impaired            Yes
Class 34       Oak Creek Rx, LLC            Impaired            Yes
Class 35          Ohana Rx, Inc.            Impaired            Yes
Class 36        On Track Rx, LLC            Impaired            Yes
Class 37    Osceola Clinic Pharmacy,        Impaired            Yes
                       LLC
Class 38      Raven Pharmacy, LLC           Impaired            Yes
Class 39   Richardson Pharmacy, LLC         Impaired            Yes

                                       8
   Case 17-32186 Document 1256 Filed in TXSB on 08/08/19 Page 9 of 34



Class 40          Riverbend Prescription          Unimpaired                  No
                      Services, Inc.
Class 41        Stonybrook Pharmacy, LLC            Impaired                  Yes
Class 42              Uinta Rx, LLC                 Impaired                  Yes
Class 43         Waverly Pharmacy, LLC              Impaired                  Yes
Class 44          Woodward Drugs, LLC               Impaired                  Yes
                   Equity Interests in the
Class 45                  Debtors                   Impaired         No (deemed to reject)


           c. Valid business, legal, and factual reasons exist for the separate classification

              of each of these Classes of Claims and Equity Interests, and there is no

              unfair discrimination or gerrymandering between or among the holders of

              Claims and Equity Interests.

           d. In sum, all Claims and Equity Interests within each Class under the Plan are

              substantially similar and are afforded equal and reasonable treatment, or the

              claimant has agreed to the classification. Accordingly, the classification of

              Claims and Equity Interests under the Plan satisfies the requirements of

              Bankruptcy Code § 1122.

           e. The Plan Complies with Bankruptcy Code §1123. In accordance with

              Bankruptcy Code § 1123(a), the Plan: (1) designates Classes of Claims and

              Equity Interests, other than Claims of a kind specified in Bankruptcy Code §§

              507(a)(2), 507(a)(3), 507(a)(8); (2) specifies Classes of Claims and Equity

              Interests that are not Impaired under the Plan; (3) specifies the treatment of

              Classes of Claims and Equity Interests that are Impaired under the Plan; (4)

              provides the same treatment for each Claim or Equity Interest of a particular

              Class, unless the holder of a particular Claim or Equity Interest agrees to less

              favorable treatment of their respective Claim or Equity Interest; (5) provides


                                              9
      Case 17-32186 Document 1256 Filed in TXSB on 08/08/19 Page 10 of 34



               for adequate means for the Plan's implementation; (6) is a liquidating plan and

               accordingly (a) provides for the cancelation, termination, and extinguishment of

               the Equity Interests in the Debtors, (b) does not provide that any holder of

               Claims, any holder of Equity Interests, or any other Person will receive equity

               or other interests in the Debtors or the Liquidating Trust, (c) does not provide

               for either the Debtors or the Liquidating Trust to issue securities other than the

               Beneficial Interests (which are not equity securities) to any Person, and (d)

               provides for the termination of all of the directors, officers, and/or managers

               of any of the Debtors; and (7) contains only provisions that are consistent

               with the interests of holders of Claims and Equity Interests and with public

               policy with respect to the manner of selection of the Liquidating Trustee and

               Liquidating Trust Committee members on and after the Effective Date. The

               relief   provided in the        Plan    is fair   and necessary for the   orderly

               implementation of the Plan and the administration of the Estates. Therefore,

               the Plan satisfies the requirements of Bankruptcy Code §1123(a) and (b).

       H.      Debtors’ Compliance with Bankruptcy Code (11 U.S.C. §1129(a)(2)). In

accordance with Bankruptcy Code § 1129(a)(2), the Debtors have complied with the applicable

provisions of the Bankruptcy Code. The Debtors are proper debtors under Bankruptcy Code §

109. The Debtors have complied with the applicable provisions of the Bankruptcy Code

(including §§ 1122, 1123, 1124, 1125, 1126, and 1128), the Bankruptcy Rules (including

Bankruptcy Rules 3017, 3018, and 3019), and the Disclosure Statement Order in transmitting the

Plan, the Disclosure Statement, the Ballots, and all related documents and notices, and in

soliciting and tabulating votes on the Plan.



                                                  10
      Case 17-32186 Document 1256 Filed in TXSB on 08/08/19 Page 11 of 34



        M.         Votes to accept or reject the Plan were solicited by the Plan Parties after the

Court approved the adequacy of the Disclosure Statement pursuant to Bankruptcy Code §

1125(a).

        N.         The Plan Parties have solicited and tabulated votes on the Plan and have

participated in the activities described in Bankruptcy Code § 1125 fairly, in good faith within

the meaning of Bankruptcy Code § 1125(e), and in a manner consistent with the applicable

provisions of the Disclosure Statement Order, the Disclosure Statement, the Bankruptcy Code,

the Bankruptcy Rules, and all other applicable laws, rules, and regulations and are entitled to

the protections afforded by Bankruptcy Code § 1125(e) and the exculpation provisions set forth

in Section 13.4 of the Plan.

        O.         The Trustee and his respective members, officers,                   directors,    employees,

advisors, attorneys, and agents have participated in good faith and in compliance with the

applicable provisions of the Bankruptcy Code with regard to the offering, issuance, and

distribution of recoveries under the Plan and, therefore, are not, and on account of such

distributions will not be, liable at any time for the violation of any applicable law, rule, or

regulation governing the solicitation of acceptances or rejections of the Plan or distributions

made pursuant to the Plan, so long as such distributions are made consistent with and pursuant to

the Plan.

        P.          Plan Proposed in Good Faith (11 U.S.C. § 1129(a)(3)). To be confirmed, a plan

must have been "proposed in good faith and not by any means forbidden by law." 11 U.S.C.

§1129(a)(3). A plan is proposed in good faith if there is a reasonable likelihood that the plan will

achieve a result consistent with the objectives and purposes of the Bankruptcy Code. 7 "The


7
 In re T-H New Orleans Ltd. P 'ship, 116 F.3d at 802; In re Madison Hotel Assocs., 749 F.2d 410, 424-425 (7th Cir.
1984).

                                                        11
      Case 17-32186 Document 1256 Filed in TXSB on 08/08/19 Page 12 of 34



requirement of good faith must be viewed in light of the totality of the circumstances

surrounding the establishment of a Chapter 11 plan . . . .” 8

        Q.         The Plan is proposed in good faith and not by any means forbidden by law. The

Debtors commenced these cases case with the legitimate and honest purpose of developing an

orderly process to compensate legitimate claimants while maximizing value. The Plan

culminates a reorganization process during which the Debtors have consistently engaged in

arm's-length negotiations among entities having very different and, in many instances, competing

interests, all aimed at an over-arching goal of maximizing the value of the Debtors and the

recovery to holders of Claims and Equity Interests in accordance with the Bankruptcy Code. In

accordance with Bankruptcy Code § 1129(a)(3), the Debtors have proposed the Plan in good

faith and not by any means forbidden by law. The treatment of holders of Claims and Equity

Interests contemplated by the Plan was negotiated and consummated at arm's-length, without

collusion, and in good faith. In determining that the Plan has been proposed in good faith, the

Bankruptcy Court has examined the totality of the circumstances surrounding the formulation of

the Plan and the solicitation of votes to accept or reject the Plan. Furthermore, the Plan represents

extensive arms-length negotiations among the Debtors and other parties in interest, as well as

their respective legal and financial advisors, and reflects the best interests of the Debtors’ Estates

and holders of Claims and Equity Interests.

        R.         Payment for Services or Costs and Expenses (11 U.S.C. §1129(a)(4)).                        In

accordance with Bankruptcy Code § 1129(a)(4), all payments and distributions, made or to be

made by the Debtors or the Liquidating Trustee for services or for costs and expenses in, or in

connection with, the Bankruptcy Cases, or in connection with the Plan and incident to the


8
 Brite v. Sun Country Dev. (Jn re Sun Country Dev.), 764 F.2d 406, 408 (5th Cir. 1985); see also In re JT Thorpe
Co., 308 B.R. 782, 787 (Bankr. S.D. Tex. 2003).

                                                       12
      Case 17-32186 Document 1256 Filed in TXSB on 08/08/19 Page 13 of 34



Bankruptcy Cases, have been approved by, or are subject to approval of, the Bankruptcy Court as

reasonable, unless otherwise ordered by the Bankruptcy Court.

        S.           Directors, Officers, and Insiders (11 U.S.C. §1129(a)(5)). The Debtors have

complied with Bankruptcy Code §1129(a)(5). The Persons that must be identified pursuant to

Bankruptcy Code §1129(a)(5) have been identified. These provisions of the Plan are consistent

with the interests of Claim and Equity Interest holders and with public policy, thereby satisfying

Bankruptcy Code § 1129(a)(5).

        T.           No Rate Changes (11 U.S.C. § 1129(a)(6)). The Plan does not provide for any

rate change that requires regulatory approval. Thus, Bankruptcy Code § 1129(a)(6) is satisfied.

        U.           Best   Interests   of   Creditors (11 U.S.C. § 1129(a)(7)). Bankruptcy Code

§1129(a)(7), the "best interests of creditors test," requires that, with respect to each impaired

class, each holder of a claim or interest in the class:

                i.          has accepted the plan; or

                ii.      will receive or retain under the plan on account of such
                claim or interest property of a value, as of the effective date of the
                plan, that is not less than the amount that such holder would so
                receive or retain if the debtor were liquidated under chapter 7 of
                this title on such date.

        V.           The testimony presented by the Debtors’ financial adviser, Mr. Mark Shapiro of

GlassRatner Advisory & Capital Group LLC, in connection with the Confirmation Hearing, and

other evidence admitted at the Confirmation Hearing, establish that the requirements of

Bankruptcy Code § 1129(a)(7) are satisfied by the Plan. In accordance with Bankruptcy Code §

1129(a)(7), with respect to Classes of Impaired Claims or Impaired Equity Interests, each holder

of a Claim or Equity Interest has accepted the Plan or will receive or retain under the Plan, on

account of such Claim or Equity Interest, property of a value, as of the Effective Date, that is not


                                                    13
      Case 17-32186 Document 1256 Filed in TXSB on 08/08/19 Page 14 of 34



less than the amount that such holder would so receive or retain if the Debtors were liquidated

under chapter 7 of the Bankruptcy Code on such date.

        W.         Acceptance or Rejection of Certain Classes (11 U.S.C. § 1129(a)(8)). Classes

1-3 and 41 are Unimpaired and thus is deemed to have accepted the Plan. Classes 4-40 and 42-

44 are Impaired and entitled to vote to accept or reject the Plan. Of those Classes:(i) 36 voted to

accept the Plan (collectively, the “Accepting Classes”); and 1 did not vote on the Plan

(collectively, the Non-Voting Class”). The failure of the Non-Voting Class to accept the Plan

does not prevent Plan Confirmation because no junior class is receiving or retaining anything of

value on account of such junior Claims or Equity Interests. Class 45 is Impaired and deemed to

reject the Plan.

        X.         Treatment of Administrative, Priority, and Tax Claims (11 § U.S.C. §

1129(a)(9)). The Plan's treatment of Claims of a kind specified in Bankruptcy Code §§ 507(a)(l)

through (8) satisfies the requirements set forth in Bankruptcy Code § 1129(a)(9).

        Y.         Acceptance by Impaired Class (11 U.S.C. § 1129(a)(10)). In accordance with

Bankruptcy Code § 1129(a)(l0), the Accepting Classes are Impaired and have voted to accept the

Plan without including acceptances by any insider, and thus at least one Class of Claims that is

Impaired under the Plan has voted to accept the Plan, without including acceptances of the Plan

by any insider.

        Z.         Feasibility (11 U.S.C. § 1129(a)(11)). The evidence proffered or adduced at the

Confirmation Hearing with respect to feasibility (1) is persuasive, credible, and accurate as of

the dates such analysis was prepared, presented, or proffered, (2) utilizes reasonable and

appropriate methodologies and assumptions, (3) has not been controverted by other evidence,

(4) establishes that Confirmation of the Plan is not likely to be followed by the need



                                                 14
      Case 17-32186 Document 1256 Filed in TXSB on 08/08/19 Page 15 of 34



for further financial reorganization or liquidation of the Liquidating Trust except with respect

to   such liquidation proposed in the Plan. Thus, the Plan satisfies the requirements of

Bankruptcy Code § 1129(a)(11).

        AA.      Payment of Fees (11 U.S.C. § 1129(a)(12)). In accordance with Bankruptcy

Code § 1129(a)(12), to the extent that fees payable to the United States Trustee under

28 U.S.C. § 1930(a)(6) have not been paid, the Plan provides for the payment of all

such fees on the Effective Date of the Plan and as they come due after the Effective Date.

        BB.      Continuation of Retiree Benefits (11 U.S.C. § 1129(a)(13)). In accordance

with Bankruptcy Code § 1129(a)(13), the Plan does not alter retiree benefits to the extent any

such benefits currently exist.

        CC.      Other    Provisions   of    11     U.S.C.   §    1129(a). The provisions of 11

U.S.C. § § 1129(a)(14), (a)(15), and (a)(16) are not applicable to the Debtors or the Plan.

        DD.      Confirmation of Plan Over Nonacceptance of Impaired Class (11 U.S.C.

§1129(b)). The Plan may be confirmed pursuant to Bankruptcy Code § 1129(b) notwithstanding

that the requirements of Bankruptcy Code § 1129(a)(8) have not been met because the Debtors

have demonstrated by a preponderance of the evidence that the Plan (a) satisfies all the other

requirements of Bankruptcy Code § 1129(a) and (b) does not “discriminate unfairly” and is “fair

and equitable” with respect to the non-accepting classes.

        EE.      As to the Non-Voting and Rejecting Classes, the Plan does not “discriminate

unfairly” because there are not other Classes comprised of Holders with comparable legal rights,

because each Class shall receive its portion (if any) of the Settlement Proceeds in accordance

with the Allocation Methodology, which the Court finds it an appropriate method for dividing

the Settlement Proceedings between the Debtors, and will otherwise have the related Debtors’



                                               15
      Case 17-32186 Document 1256 Filed in TXSB on 08/08/19 Page 16 of 34



assets transferred to the Liquidating Trust to be liquidated for the benefit of Holders of Allowed

Claims related to such Class. Moreover, the Plan is “fair and equitable” with respect to the Non-

Voting and Rejecting Classes because no junior Class of Claim or Equity Interests will receive or

retain any property under the Plan on account of such Claims or Equity Interests.

       FF.       As to Class 45, the Bankruptcy Court finds and concludes that Class 45 is an

Impaired Class of Equity Interests, that are deemed to have rejected the Plan pursuant to

Bankruptcy Code § 1126(g). The Plan does not discriminate unfairly and is fair and equitable

with respect to Class 45 as required by Bankruptcy Code § 1129(b)(l) and (2). With respect to a

class of equity interests, "fair and equitable" includes the requirement that either (i) each

impaired equity interest receives or retains, on account of that equity interest, property of a value

equal to the greater of the allowed amount of any fixed liquidation preference to which the

holder is entitled, any fixed redemption price to which the holder is entitled, or the value of

the equity interest, or (ii) the holder of any equity interest that is junior to the equity interest

of that class will not receive or retain under the plan, on account of that junior equity

interest, any property.   11 U.S.C. §1129(b)(2)(C). Based on the evidence, the value of the

Equity Interests in the Debtors are negative. Accordingly, the first prong of Bankruptcy Code §

1129(b)(2)(C) is satisfied. In addition, no junior classes will receive any property under the

Plan, so the second prong of Bankruptcy Code § 1129(b)(2)(C) is also satisfied.

       GG.       The Plan, therefore, satisfies the requirements of section 1129(b) of the

Bankruptcy Code and may be confirmed.

       HH.       Only One Plan – 11 U.S.C. §1129(c).           The Bankruptcy Court finds and

concludes that, other than the Plan (including previous versions thereof), no other plan has

been filed in the Bankruptcy Cases. Accordingly, the requirements of Bankruptcy Code §



                                                 16
     Case 17-32186 Document 1256 Filed in TXSB on 08/08/19 Page 17 of 34



1129(c) have been satisfied.

       II.      Principal Purpose (11 U.S.C.        § 1129(d)).   No Person, including but not

limited to the Securities and Exchange Commission (“SEC”) or a n y          other   governmental

entity or unit, has requested that the Bankruptcy Court deny Confirmation on the grounds

that the principal purpose of the Plan is the avoidance of taxes or the avoidance of section 5

of the 1933 Act. The Bankruptcy Court finds that the principal purpose of the Plan is not

the avoidance of taxes or the avoidance of the application of section 5 of the 1933 Act.

                               Appeal of this Confirmation Order

       JJ.      The reversal or modification on appeal of this Confirmation Order does not

affect the validity of the authorizations and transfers contemplated under the Plan with

respect to an entity that acquired property or an interest in property in good faith, whether

or not such entity knew of the pendency of the appeal, unless such authorizations and

transfers contemplated under the Plan are stayed pending appeal.

                      Securities Findings and Conclusions/Exemptions

       KK.      Issuance of Liquidating Trust Interests. The Liquidating Trust constitue or will

constitute a "successor" and a "newly organized successor" to the Debtors under the Plan

solely for purposes of Bankruptcy Code §§ 1145 and 1125(e) and the Debtors has

participated in good faith and in compliance with the applicable provisions of the

Bankruptcy Code in the offer, sale, issuance and distribution of the Liquidating Trust

Beneficial Interests. With respect to the offer, sale, issuance and distribution of the Beneficial

Interests (to the extent such interests and/or rights constitute securities under the 1933 Act or

any State or local law) pursuant to the terms of the Plan, (1) neither the Debtors nor the

Liquidating Trust are underwriters within the meaning of Bankruptcy Code § 1145(b), (2) the



                                               17
        Case 17-32186 Document 1256 Filed in TXSB on 08/08/19 Page 18 of 34



offer, sale, issuance and distribution of the Beneficial Interests shall be pursuant to the Plan,

(3) the Beneficial Interests are to be distributed in exchange for Claims against the Debtor,

and (4) the Beneficial Interests (to the extent constituting a security under the 1933 Act or

any State or local law), constitute securities of a successor or newly organized successor to

the Debtors under the Plan for purposes of Bankruptcy Code §§ 1145 and l 125(e). The

findings of fact and conclusions of law in this Paragraph shall be binding upon all parties to

the Bankruptcy Cases, the Debtors, the Liquidating Trust, and its Liquidating Trustee(s), the

SEC, and all other federal, state, and local regulatory enforcement and other agencies.

         LL.     Exemptions from Recording, Stamp, and Similar Taxes (11 U.S.C. § 1146(a)).

The Bankruptcy Court finds and concludes that, in accordance with Bankruptcy Code § 1146(a),

the issuance, transfer, or exchange of any security, and the making or delivery of any instrument

of transfer pursuant to the Plan shall not be subject to any document recording tax, stamp tax,

conveyance fee, intangibles or similar tax, mortgage tax, real estate transfer tax, mortgage

recording tax, or other similar tax or governmental assessment.

                     Authorizations and Transfers Pursuant to the Plan

         MM.     Legal Binding Effect. The provisions of the Plan will bind all holders of Claims

and Equity Interests and their respective successors and assigns, whether or not they accept the

Plan.

         NN.     Exculpation. The exculpation provisions are an integral part of the Plan and

represent a valid exercise of the Debtors’ business judgment. Pursuing any such claims against

the Exculpation Parties is not in the best interest of the Debtors’ estate and various constituencies

as the costs involved likely would outweigh any potential benefit from pursuing such claims. The

failure to effect the release and exculpation provisions of the Plan would impair the Debtors’



                                                 18
      Case 17-32186 Document 1256 Filed in TXSB on 08/08/19 Page 19 of 34



ability to confirm the Plan, and the exculpation provisions of the Plan are fair, equitable and

reasonable. Accordingly, the compromises and settlements embodied in the exculpation

provisions described in the Plan are approved.

       OO.       Issuance of Beneficial Interests. The issuance and distribution of the Beneficial

Interests in the Liquidating Trust in accordance with the provisions of the Plan are reasonable

and necessary.

       PP.       Transfer of Liquidating Trust Assets. The Debtors’ transfer of the Liquidating

Trust Assets to the Liquidating Trust on the Effective Date in accordance with the Plan and the

Trust Agreements is reasonable and necessary and made in accordance with applicable state law

and applicable provisions of the Bankruptcy Code, including Bankruptcy Code §§ 363(b) and

l123(b)(3).

       QQ.       Rejection of Executory Contracts and Unexpired Leases. The rejection of

executory contracts and unexpired leases pursuant to the Plan and this Confirmation Order is (i) a

sound and reasonable exercise of the Debtors’ business judgment, (ii) in the best interests of the

Debtors, their Estates, Holders of Claims and Equity Interests, and (iii) necessary for the

implementation of the Plan.

       RR.       Plan Documents Valid and Binding. All other documents reasonably necessary

to implement the Plan, including, without limitation, the Liquidating Trust Agreement, have been

negotiated in good faith and at arm's length, shall be, upon execution on or after the Effective

Date, valid, binding, and enforceable agreements, and are in the best interests of the Debtors and

their Estates and have been negotiated in good faith and at arm's length.

       SS.       Compliance with Bankruptcy Rule 3016. In accordance with Bankruptcy

Rule 3016(a), the Plan is dated and the Debtors that submitted it and filed it are appropriately



                                                 19
        Case 17-32186 Document 1256 Filed in TXSB on 08/08/19 Page 20 of 34



identified. The filing of the Disclosure Statement with the clerk of this Court satisfies

Bankruptcy Rule 3016(b).

                    The Liquidating Trust Is Not A Successor to the Debtors

         TT.     Except for purposes of compliance with Bankruptcy Code § 1145, the

Liquidating Trust and its affiliates, successors, or assigns are not, as a result of actions taken in

connection with the Plan, a successor to the Debtors or a continuation or substantial continuation

of the Debtors or any enterprise of the Debtors. The Trusts shall be deemed to be a successor to

the Debtors only for purposes of compliance with Bankruptcy Code § 1145 and for no other

reason under any state or federal law.

                                    Miscellaneous Provisions

         UU.     Findings of Fact and Conclusions of Law on the Record. All findings of fact and

conclusions of law announced by this Bankruptcy Court on the record in connection with

Confirmation of the Plan or otherwise at the Confirmation Hearing are incorporated herein by

reference. To the extent that any of the findings of fact or conclusions of law constitutes an order

of this Court, they are adopted as such.

                                             ORDER

         Based on the foregoing findings of fact and conclusions of law, it is hereby ORDERED

that:

         1.      Confirmation of Plan. The Plan and all of its provisions are APPROVED and

CONFIRMED.         A copy of the Plan is attached hereto as Exhibit A. Except as otherwise set

forth in this Confirmation Order, the Plan is valid and enforceable pursuant to its terms and the

terms of the Plan are incorporated by reference into and are an integral part of this Confirmation

Order.


                                                 20
      Case 17-32186 Document 1256 Filed in TXSB on 08/08/19 Page 21 of 34



       2.       Objections Overruled. All objections that have not been withdrawn, waived,

resolved by stipulation, or settled are OVERRULED on the merits.

       3.       Approval of Plan Documents. The form and substance of the Plan documents,

including the Plan, Disclosure Statement, Plan Supplement and any documents related thereto

(collectively, the “Plan Documents”), are hereby APPROVED. The execution, delivery, and

performance by the Debtors, the Liquidating Trust and its Liquidating Trustee(s) of the Plan

Documents are authorized and approved without the need for further corporate or other

organizational action or further Order or authorization of the Bankruptcy Court. The Debtors are

authorized and empowered to make any and all modifications to any and all documents included

as part of the Plan and Plan Supplement that may be agreed to by the parties thereto and that are

consistent with the Plan and the terms of this Confirmation Order. The terms of the Plan, the

Plan Supplement, and all other relevant and necessary documents shall be effective and binding

as of the Effective Date of the Plan.

       4.      Authority.

                a.      The Plan Parties, the Liquidating Trust, and the Liquidating Trustee are
                        authorized and empowered to take such actions and do all things as may
                        be necessary or required to implement and effectuate the Plan, the
                        transfer of the Liquidating Trust Assets to the Liquidating Trust, the
                        Liquidating Trust Agreement, and this Confirmation Order.

                b.      The Plan Parties, the Liquidating Trust, and the Liquidating Trustee are
                        authorized, empowered, and ordered to carry out all of the provisions of
                        the Plan, to issue, execute, deliver, file and record, as appropriate, any
                        instrument, or perform any act necessary to implement, effectuate, or
                        consummate the Plan and this Confirmation Order, and to issue, execute,
                        deliver, file, and record, as appropriate, such other contracts, instruments,
                        releases, indentures, mortgages, deeds, bills of sale, assignments, leases,
                        or other agreements or documents (collectively, “Documents"), and to
                        perform such other acts and execute and deliver such other Documents as
                        are required by, consistent with and necessary or appropriate to
                        implement, effectuate, or consummate the Plan and this Confirmation
                        Order and the transfers contemplated thereby and hereby, all without the

                                                21
Case 17-32186 Document 1256 Filed in TXSB on 08/08/19 Page 22 of 34



             requirement of further application to, or order of, the Bankruptcy Court
             or further action by their respective directors, stockholders, managers,
             members, or other beneficiaries, and with the like effect as if such actions
             had been taken by unanimous action of the respective directors,
             stockholders, managers, members, or other beneficiaries of such entities.
        c.   The Debtors are further authorized, empowered, and ordered to enter into
             and, if applicable, cause to be filed with the Secretary of State or other
             applicable officials of any applicable governmental authority any and all
             amended and/or restated certificates or articles of incorporation,
             organization, or formation or amendments to limited liability company
             agreements, operating agreements, or regulations and all such other
             actions, filings, or recordings as may be required under appropriate
             provisions of the applicable laws of all applicable governmental
             authorities with respect to compliance with Bankruptcy Code §
             l123(a)(6).

        d.   This Confirmation Order shall constitute all approvals and consents, if
             any, required by all applicable business organization, corporation, trust,
             and other laws of the applicable governmental authorities with respect to
             the implementation and consummation of the Plan and all actions
             authorized by this Confirmation Order.

        e.   The Trustee, and from and after the Effective Date, the Liquidating
             Trustee, are authorized to execute and perform, for and on behalf of the
             Debtors, any and all Documents and other instruments referred to in the
             foregoing clauses (b) and (c) and to certify or attest to any of the
             foregoing actions taken by the Debtor. The execution of any such
             Document or instrument or the taking of any such action by the Trustee
             or, from and after the Effective Date, the Liquidating Trustee, shall be,
             and hereby is, deemed conclusive evidence of the authority of such
             action.

        f.    As of the Effective Date, the Liquidating Trustee (as trustee of the
              Liquidating Trust) is hereby irrevocably appointed as the Debtors’
              attorney-in-fact (which appointment as attorney-in-fact shall be coupled
              with an interest), with full authority in the place and stead of the Debtors
              and in the name of the Debtors to take any action and to execute any
              instrument that the Liquidating Trustee, in his sole discretion, may deem
              to be necessary or advisable to convey, transfer, vest, perfect, and
              confirm title of the Liquidating Trust Assets in the Liquidating Trust,
              including without limitation to issue, execute, deliver, file, and record
              such contracts, instruments, releases, indentures, mortgages, deeds, bills
              of sale, assignments, leases, or other agreements or documents, and to
              file any claims, to take any action, and to institute any proceedings that
              the Liquidating Trustee may deem necessary or desirable in furtherance
              thereof, each solely to the extent and as authorized in the Liquidating

                                      22
      Case 17-32186 Document 1256 Filed in TXSB on 08/08/19 Page 23 of 34



                         Trust Agreement.

                 g.     All amendments to the certificates of incorporation or formation, the
                        articles of incorporation or organization, the operating agreements, the
                        limited liability company agreements, the partnership agreements, and/or
                        bylaws of the Debtors and all other corporate action on behalf of the
                        Debtors as may be necessary to put into effect or carry out the terms and
                        intent of the Plan, including, without limitation, any mergers,
                        consolidations, or dissolutions of the Debtors, may be effected,
                        exercised, and taken without further action by the Debtors’ directors,
                        officers, managers, and/or members with like effect as if effected,
                        exercised, and taken by unanimous action of the directors, officers,
                        managers, and/or members of the Debtors. The Liquidating Trustee, as
                        authorized signatory of the Debtors, is authorized to execute any
                        document, certificate or agreement necessary to effectuate any and all
                        transactions contemplated under the Plan on behalf of such Debtors
                        (including, without limitation, any mergers, consolidations or
                        dissolutions of the Debtors), and file with the Secretary of State of the
                        State of Texas any articles or certifications of merger or dissolution or
                        such other documents as may be necessary in order to effect such actions,
                        which documents, certificates and agreements shall be binding on the
                        Debtors, all holders of Claims, and all holders of Equity Interests and,
                        upon execution by the Liquidating Trustee as authorized herein, shall
                        have the same force and effect as if approved by all requisite partners,
                        members, managers or Equity Interest holders of the Debtors.

       5.        Approval of Liquidating Trust Agreement. The Liquidating Trust Agreement in

substantially the form filed by the Debtors at Docket No. 1153 (together with all schedules,

addendums, exhibits, annexes, and other attachments thereto and as supplemented, amended,

and modified, the “Liquidating Trust Agreement") is APPROVED, and the Debtors, the

Liquidating Trustee, and the Liquidating Trust are authorized to take all actions contemplated

under the Liquidating Trust Agreement, including making appropriate modifications that do not

materially affect substantive rights.

       6.        General Settlement of Claims and Equity Interests. As one element of, and in

consideration for, an overall negotiated settlement of numerous disputed Claims and issues

embodied in the Plan, pursuant to Bankruptcy Rule 9019 and Bankruptcy Code § 1123 and in



                                               23
         Case 17-32186 Document 1256 Filed in TXSB on 08/08/19 Page 24 of 34



consideration for the classification, distributions, and other benefits provided under the Plan, the

provisions of the Plan shall, upon consummation of the Plan, constitute a good faith compromise

and settlement of all controversies resolved pursuant to the Plan, Claims, and Equity Interests.

All distributions made to Holders of Allowed Claims in any Class are intended to be and shall be

final.

          7.     Plan    Classification    Controlling. The terms of the Plan shall govern the

classification of Claims and Equity Interests for purposes of the distributions to be made

thereunder. To the extent the Ballots identified a particular Class to which a Holder was a

member, the classifications set forth on the Ballots tendered to or returned by the Holders of

Claims in connection with voting on the Plan: (a) were set forth on the Ballots solely for

purposes of voting to accept or to reject the Plan; and (b) shall not be binding on the Debtors

except for voting purposes.

          8.     Preservation of Causes of Action. The provisions of Section 6.7 of the Plan are

hereby approved in their entirety. The Debtors, the Liquidating Trust, and the Liquidating

Trustee, as applicable, expressly reserve all rights to prosecute any and all of their respective

Causes of Action against any Person, except as otherwise expressly provided in the Plan or in

this Order. Unless any Causes of Action against a Person are expressly waived, relinquished,

exculpated, released, compromised, or settled in the Plan or a Bankruptcy Court order, the

Debtors, the Liquidating Trust, and the Liquidating Trustee, as applicable, expressly reserve all

of their respective Causes of Action for later adjudication.

          9.    Liquidating Trust Assets. The property of the Debtors’ Estates will not revest in

the Debtors on or after the Effective Date. Except as otherwise set forth in the Plan or this

Confirmation Order: (i) all property of the Estates constituting the Liquidating Trust Assets shall



                                                 24
     Case 17-32186 Document 1256 Filed in TXSB on 08/08/19 Page 25 of 34



be conveyed and transferred by the Debtors to the Liquidating Trust on the Effective Date, free

and clear of all interests, Claims, Liens and encumbrances, but subject to the Liquidating Trust's

obligations under the Plan and the Liquidating Trust Agreement. From and after the Effective

Date, the Liquidating Trust shall perform and pay when due liabilities under, or related to the

ownership or operation of, the Liquidating Trust Assets.

       10.     Liquidating Trustee.. Mark Shapiro of Glass Ratner Advisory & Capital LLC is

hereby approved to serve as the Liquidating Trustee subject to the terms set forth in the Plan,

including the Plan Supplement, and the Liquidating Trust Agreement. Mr. Shapiro and his

successors (if any) are authorized in accordance with 11 U.S.C§1123(b)(3) to take the actions

contemplated in the Plan, the Liquidating Trust Agreement, and this Confirmation Order. The

Liquidating Trustee shall be permitted to pay his fees and expenses and the fees and expenses of

his professionals for services rendered in connection with this Bankruptcy Cases, the Liquidating

Trustee's appointment under the Plan, the Liquidating Trust Agreement, and this Confirmation

Order to the extent permitted by the Plan, the Plan Supplement, and the Liquidating Trust

Agreement. Such payments shall be made by the Liquidating Trust in accordance with the Plan

and the Liquidating Trust Agreement.

       11.      Rejection of Executory Contracts and Unexpired Leases (11 U.S.C. §1123(b)(2).

Except to the extent (a) the Debtors have previously assumed, and (if applicable) assigned, or

rejected an executory contract or unexpired lease or (b) prior to the Effective Date, the

Bankruptcy Court has entered an Order authorizing the assumption,              and (if applicable)

assignment, of an executory contract or unexpired lease, the Debtors’ executory contracts and

unexpired leases shall be deemed rejected on the Effective Date, pursuant to Bankruptcy Code

§§ 365 and 1123.



                                               25
        Case 17-32186 Document 1256 Filed in TXSB on 08/08/19 Page 26 of 34



         12.     Authority. All actions and transfers contemplated under the Plan, including but

not limited to, any certificates, agreements or other documents or instruments to be executed in

connection with the transfer and assignment of the Liquidating Trust Assets to the Liquidating

Trust, free and clear of interests, Claims, Liens, and encumbrances shall be authorized upon

entry of this Confirmation Order without the need of further approvals, notices or meetings of the

Debtors’ directors, officers, managers, and/or members.

         13.     Legal Binding Effect. The provisions of the Plan shall bind all holders of Claims

and Equity Interests and their respective successors and assigns, whether or not they accept the

Plan.

         14.     Exculpations and Injunction. The following exculpations and injunction, which

are also set forth in the Plan, are approved and authorized in their entirety:

         15.     Exculpation. Neither the Plan Parties nor the Creditors’ Committee, including

its members, advisors, professionals, Independent Contractors, and agents (collectively,

“Exculpation Parties”) shall have or incur any liability to any holder of a Claim or Equity Interest

for any act or omission in connection with, related to, or arising out of these Bankruptcy Cases,

negotiations regarding or concerning the Plan, the pursuit of confirmation of the Plan, the

consummation of the Plan, the administration of the Plan or the property to be distributed under

the Plan, except for willful misconduct or gross negligence, and, in all respects, the Exculpation

Parties shall be entitled to rely upon the advice of counsel with respect to their duties and

responsibilities under the Plan.

      NOTHING CONTAINED IN THE PLAN SHALL OPERATE AS A RELEASE,
WAIVER, OR DISCHARGE OF ANY CLAIM, CAUSE OF ACTION, RIGHT OR OTHER
LIABILITY AGAINST THE MEMBERS OF THE CREDITORS’ COMMITTEE IN ANY
CAPACITY OTHER THAN AS A MEMBER OF THE CREDITORS’ COMMITTEE.

         16.     Injunction. PURSUANT TO §§ 105, 1123, 1129 AND 1141 OF THE


                                                 26
    Case 17-32186 Document 1256 Filed in TXSB on 08/08/19 Page 27 of 34



BANKRUPTCY CODE, IN ORDER TO PRESERVE AND IMPLEMENT THE VARIOUS

TRANSACTIONS CONTEMPLATED BY AND PROVIDED FOR IN THE PLAN, AS OF

THE EFFECTIVE DATE, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED FOR IN

THE PLAN OR IN THE CONFIRMATION ORDER, ALL PERSONS OR ENTITIES THAT

HAVE HELD, CURRENTLY HOLD, OR MAY HOLD A CLAIM, DEBT, OR LIABILITY

THAT IS TREATED PURSUANT TO THE TERMS OF THE PLAN ARE AND SHALL BE

PERMANENTLY ENJOINED AND FOREVER BARRED TO THE FULLEST EXTENT

PERMITTED BY LAW FROM TAKING ANY OF THE FOLLOWING ACTIONS ON

ACCOUNT OF SUCH CLAIMS, DEBTS, OR LIABILITIES, OTHER THAN ACTIONS

BROUGHT TO ENFORCE ANY RIGHTS OR OBLIGATIONS UNDER THE PLAN: (A)

COMMENCING OR CONTINUING IN ANY MANNER ANY ACTION OR OTHER

PROCEEDING   AGAINST    THE   DEBTORS,    THE   LIQUIDATING   TRUST,      THE

LIQUIDATING TRUSTEE, THE ESTATE ASSETS, THE COMMITTEE, THE PURCHASER,

OR THE TRANSFERRED ASSETS; (B) ENFORCING, ATTACHING, COLLECTING, OR

RECOVERING IN ANY MANNER ANY JUDGMENT, AWARD, DECREE, OR ORDER

AGAINST THE DEBTORS, THE LIQUIDATING TRUST, THE LIQUIDATING TRUSTEE,

THE ESTATE ASSETS, THE PURCHASER, OR THE TRANSFERRED ASSETS; (C)

CREATING, PERFECTING, OR ENFORCING ANY LIEN OR ENCUMBRANCE AGAINST

THE DEBTORS, THE LIQUIDATING TRUST, THE LIQUIDATING TRUSTEE, THE

ESTATE ASSETS, THE PURCHASER, OR THE TRANSFERRED ASSETS; (D)

ASSERTING A SETOFF, RIGHT OF SUBROGATION, OR RECOUPMENT OF ANY KIND

AGAINST ANY DEBT, LIABILITY, OR OBLIGATION DUE TO THE DEBTORS, THE

LIQUIDATING TRUST, THE LIQUIDATING TRUSTEE, THE ESTATE ASSETS, THE



                                    27
      Case 17-32186 Document 1256 Filed in TXSB on 08/08/19 Page 28 of 34



PURCHASER, OR THE TRANSFERRED ASSETS; (E) COMMENCING OR CONTINUING,

IN ANY MANNER OR IN ANY PLACE, ANY ACTION THAT DOES NOT COMPLY OR IS

INCONSISTENT WITH THE PROVISIONS OF THE PLAN OR CONFIRMATION ORDER;

OR (F) INTERFERING WITH THE RIGHTS AND REMEDIES OF THE DEBTORS, THE

LIQUIDATING TRUST, OR THE LIQUIDATING TRUSTEE UNDER THE PLAN AND THE

DOCUMENTS EXECUTED IN CONNECTION THEREWITH.                              THE DEBTORS, THE

LIQUIDATING TRUST, AND THE PURCHASER SHALL HAVE THE RIGHT TO

INDEPENDENTLY SEEK ENFORCEMENT OF THIS INJUNCTION PROVISION. THIS

INJUNCTION PROVISION IS AN INTEGRAL PART OF THE PLAN AND IS ESSENTIAL

TO ITS IMPLEMENTATION.

       17.      Exemption from Certain Taxes. In accordance with Bankruptcy Code §

1146(a), none of the issuance, transfer or exchange of any securities under the Plan, the

release of any mortgage, deed of trust or other Lien, the making, assignment, filing or recording

of any lease or sublease, the transfer of title to or ownership of any of the Debtors’ interests in

any property, or the making or delivery of any deed, bill of sale or other instrument of

transfer under, in furtherance of, or in connection with the Plan shall be subject to any

document recording tax, stamp tax, conveyance fee, sales or use tax, bulk sale tax, intangibles

or similar tax, mortgage tax, stamp act, real estate transfer tax, mortgage recording tax,

Uniform Commercial Code filing or recording fee or other similar tax or governmental

assessment in the United States. Federal, state and/or local governmental officials or agents

shall forgo the collection of any such tax or governmental assessment and to accept for filing

and recordation any of the foregoing instruments or other documents without the payment of any

such tax or governmental assessment.



                                                28
      Case 17-32186 Document 1256 Filed in TXSB on 08/08/19 Page 29 of 34



       18.      Exemption from Securities Laws. To the extent constituting securities under

the 1933 Act, the Beneficial Interests offered, sold, issued and/or distributed pursuant to the

Plan are deemed to have been offered, sold, issued and distributed pursuant to Bankruptcy Code

§ 1145. Pursuant to Bankruptcy Code § 1145, the exemption of the offer and sale of securities

from the registration requirements of the 1933 Act, and any state or local law requiring

registration for the offer or sale of a security, applies with respect to Beneficial Interests

distributed pursuant to the Plan, to the extent constituting securities under the 1933 Act. Without

limiting the generality of the foregoing the offer, sale, issuance, and distribution of the

Beneficial Interests to Claimants pursuant to the Plan are and shall be exempt from the

requirements of Section 5 of the Securities Act and any State or local law requiring registration

for offer or sale of a security or registration or licensing of an issuer, broker, or dealer thereof

pursuant to Bankruptcy Code § 1145(a).

       19.      Injunctions and Automatic Stay. Unless otherwise provided in the Plan or in

this Confirmation Order, all injunctions or stays in effect in these Chapter 11 Cases

pursuant to sections 105 or 362 of the Bankruptcy Code or any order of the Court entered

as of or prior to the Confirmation Date (excluding         any injunctions    or stays contained

in the Plan or      the Confirmation Order) shall remain in full force and effect through and

including the     Effective Date. All injunctions or stays contained in the Plan or the

Confirmation Order shall remain in full force and effect in accordance with their terms.

       20.      Cancellation of Securities. Unless otherwise provided for in the Plan, on the

Effective Date, all promissory notes, stock, instruments, indentures, bonds, agreements,

certificates or other documents evidencing, giving rise to, or governing any Equity Interest in, or

debt obligation of, the Debtors shall be deemed cancelled and shall represent only the right, if



                                                29
      Case 17-32186 Document 1256 Filed in TXSB on 08/08/19 Page 30 of 34



any, to participate in the distributions contemplated by the Plan. Except as otherwise provided

in the Plan, the obligations of the Debtors thereunder or in any away related thereto shall be fully

released, terminated, extinguished and discharged and, with respect to the Equity Interests in the

Debtors, retired and thereafter cease to exist, in each case without further notice to or order of the

Bankruptcy Court, act or action under applicable law, regulation,               order, or rule or any

requirement of further action, vote or other approval or authorization by any Person.

                                      Miscellaneous Provisions

        21.      Effective Date. The Plan shall not become Effective until the conditions set

forth in Article 9.1 of the Plan are satisfied or waived in writing by the Debtors.

        22.      Effective     Date     Payments.    Within 30 days after the Effective Date, each

Professional whose retention with respect to the Debtors’ Bankruptcy Cases has been approved by

the Bankruptcy Court and who holds or asserts an Administrative Claim that is a Professional Fee

Claim shall file with the Bankruptcy Court, and serve on all parties required to receive notice, a final

fee application. Such claims shall be paid by the Liquidation Trustee upon Final Order as set forth in

the Plan.

        23.      Other Pending Civil Actions. Notwithstanding any other provision of this Order

to the contrary, neither the Trustee, the Liquidating Trustee, nor any other person or entity acting

on behalf of either of them, may interfere in any way with any direct claims that are personal to

any other creditor, including, without limitation, the following civil actions: (i) Roche

Diagnostics Corp. et al. v Jeffrey C. Smith et al., Civil Action No. 19-8761 (CCC) (D.N.J.) and

(ii) LifeScan, Inc., et al. v. Smith, et al., Case No. 17-5552 (CCC) (D.N.J.) (collectively, the

“New Jersey Actions”).

        24.      Reservation of Rights. Prior to the Effective Date, none of the filing of the Plan,

any statement or provision contained herein or the taking of any action by the Debtors with respect to

                                                    30
      Case 17-32186 Document 1256 Filed in TXSB on 08/08/19 Page 31 of 34



this Plan shall be or shall be deemed to be an admission or waiver of any rights of the Debtors of any

kind, including with respect to the holders of Claims or Equity Interests or as to any treatment or

classification of any contract or lease.

        25.       Notice of Effective Date. On or before five Business Days after the occurrence

of the Effective Date, the Liquidating Trustee shall file on the docket of the Bankruptcy

Cases a notice of the entry of the Confirmation Order, the occurrence of the Effective Date, and

such other matters as the Liquidating Trustee deems appropriate or as may be ordered by the

Bankruptcy Court.

        27.       Waiver or Estoppel.      Each Holder of a Claim or an Equity Interest shall be

deemed to have waived any right to assert any argument, including the right to argue that its

Claim or Equity Interest should be Allowed in a certain amount, in a certain priority, Secured, or

not subordinated, by virtue of an agreement made with the Debtors or its counsel, or any other

Person, if such agreement was not disclosed in the Plan, the Disclosure Statement, or papers

filed with this Court prior to the Confirmation Date.

        28.      Non-Occurrence of Effective Date. If confirmation does not occur, or if the

Effective Date does not occur on or before thirty (30) days after the Confirmation Order

becomes a Final order, the Confirmation Order may be vacated by the Bankruptcy Court. If the

Confirmation Order is vacated pursuant to this section, the Plan shall be null and void in all

respects, and nothing contained in the Plan shall constitute a waiver, or release of any Claims

against the Debtors.

        29.      References to Plan Provisions. The failure specifically to include or reference

any particular provision of the Plan in this Confirmation Order shall not diminish or impair

the effectiveness of such provision, it being the intent of the Bankruptcy Court that the Plan

be confirmed in its entirety (except as otherwise modified in this Confirmation Order).

                                                 31
     Case 17-32186 Document 1256 Filed in TXSB on 08/08/19 Page 32 of 34



       30.      Reversal.        If any or all of the provisions of this Confirmation Order are

hereafter reversed, modified, or vacated by subsequent order of this Bankruptcy Court or any

other court, such reversal, modification, or vacatur shall not affect the validity of the acts or

obligations incurred or undertaken under or in connection with the Plan prior to the Debtors’

receipt of written notice of any such order. Notwithstanding any such reversal, modification,

or vacatur of this Confirmation Order, any such act or obligation incurred or undertaken

pursuant to, and in reliance on, this Confirmation Order prior to the effective date of such

reversal, modification or vacatur shall be governed in all respects by the provisions of this

Confirmation Order and the Plan or any amendments or modifications thereto.

       31.      Applicable Non-Bankruptcy Law. Pursuant to Bankruptcy Code §§ 1123(a) and

1142(a), the provisions     of    this   Confirmation   Order, the   Plan, or   any   amendments   or

modifications thereto shall apply and be enforceable notwithstanding any otherwise applicable

non-bankruptcy law.

       32.      Modification of the Plan Prior to Substantial Consummation. After the Confirmation

Date and prior to the Effective Date of the Plan, the Debtors may, under Bankruptcy

Code § 1127(b), (i) amend the Plan so long as such amendment shall not materially and

adversely affect the treatment of any holder of a Claim, (ii) institute proceedings in the

Bankruptcy Court to remedy any defect or omission or reconcile any inconsistencies in the Plan,

the Disclosure Statement, or this Confirmation Order, and (iii) amend the Plan as may be

necessary to carry out the purposes and effects of the Plan so long as such amendment does not

materially or adversely affect the treatment of holders of Claims or Equity Interests under the

Plan; provided, however, prior notice of any amendment shall be served in accordance with the

Bankruptcy Rules or Order of the Bankruptcy Court.

       33.     Conflicts between Plan and Confirmation Order. If there is any conflict between the


                                                   32
      Case 17-32186 Document 1256 Filed in TXSB on 08/08/19 Page 33 of 34



Plan (as supplemental by the Plan Supplement) and this Confirmation Order, the terms of this

Confirmation Order shall control.

       34.     Severability of Plan Provisions. Each term and provision of the Plan, as it may be

altered or interpreted, is valid and enforceable pursuant to its terms.

       35.     Retention of Jurisdiction. This Bankruptcy Court's retention of jurisdiction as set

forth in Article 11 of the Plan is approved. Such retention of jurisdiction does not affect the

finality of this Confirmation Order. For the avoidance of doubt, the Bankruptcy Court shall

retain jurisdiction over all pending matters, including adversary proceedings.

       36.     Nonseverable and Mutually Dependent. The provisions of this Confirmation

Order are nonseverable and mutually dependent.

       37.     Recordable Form. This Confirmation Order shall be, and hereby is, declared to be

in recordable form and shall be accepted by any filing or recording officer or authority of any

applicable governmental entity for filing and recording purposes without further or additional

orders, certifications or other supporting documents. Further, the Bankruptcy Court authorizes

the Liquidating Trustee and the Liquidating Trust, as applicable, to file a memorandum of

this Confirmation Order in any appropriate filing or recording office as evidence of the matters

herein contained.

       38.     Immediate Effectiveness. Notwithstanding Bankruptcy Rules 3020(e), 6004(h),

7062, 8001, 8002, or otherwise, immediately upon entry of this Confirmation Order, the terms of

(a) this Confirmation Order and (b) subject to the occurrence of the Effective Date, the Plan and

the Plan Supplement, in each case shall be immediately effective and enforceable and deemed

binding on the Debtors, the Liquidating Trust, any and all Holders, any trustees or examiners

appointed in these Bankruptcy Cases, all persons and entities that are party to or subject to the

settlements, compromises, discharges, injunctions, stays, and exculpations described in the Plan
                                                  33
     Case 17-32186 Document 1256 Filed in TXSB on 08/08/19 Page 34 of 34



or herein, each person or entity acquiring property under the Plan, and any and all non-Debtor

parties to executory contracts and unexpired leases with the Debtors.

         39.   Final Order. This Confirmation Order is a Final Order and the period in which an

appeal must be filed will commence upon entry of the Confirmation Order.



Dated:                                       ______________________________________
                                             MARVIN ISGUR
                                             UNITED STATES BANKRUPTCY JUDGE




                                               34
